Case 1:18-cv-00386-JJM-LDA Document 25 Filed 08/26/19 Page 1 of 2 PageID #: 163




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF RHODE ISLAND


                                                  :
JUSTIN HUGHES,                                    :
                                                  :
                          Plaintiff,              :
                                                  :
           v.                                     :      C.A. No. 1:18-cv-386-JJM-LDA
                                                  :
LIFE INSURANCE COMPANY                            :
OF NORTH AMERICA,                                 :
                                                  :
                          Defendant.              :


                                       DISMISSAL STIPULATION

           Plaintiff and Defendant agree that the Complaint may be dismissed with prejudice. No

costs or fees awarded.



Dated: August 26, 2019


/s/Mason Waring_________________                      /s/ Brooks R. Magratten______________
Mason Waring, Esq.                                    Brooks R. Magratten, Esq.
Leah Small, Esq.                                      Pierce Atwood, LLP
Chisholm Chisholm Kilpatrick Ltd.                     One Financial Plaza, 26th Floor
321 South Main Street, Suite 200                      Providence, RI 02903
Providence, RI 02903                                  (401) 490-3422
(401) 234-4912                                        (401) 588-5166 fax
(401) 421-3185 fax                                    bmagratten@pierceatwood.com
mwaring@cck-law.com
lsmall@cck-law.com                                    Attorneys for Defendant
                                                      Life Insurance Company
Attorneys for Plaintiff                               of North America
Justin Hughes




{W11368202.1}
Case 1:18-cv-00386-JJM-LDA Document 25 Filed 08/26/19 Page 2 of 2 PageID #: 164




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true copy of this document was served of the following counsel of
record by ECF filing on August 26, 2019:

           Mason Waring, Esq.
           Leah Small, Esq.
           Chisholm Chisholm Kilpatrick Ltd.
           321 South Main Street, Suite 200
           Providence, RI 02903


                                                    /s/ Brooks R. Magratten




{W11368202.1}
                                                2
